Name: Council Regulation (EEC) No 1992/93 of 19 July 1993 transferring the financing of certain aids provided for in Regulations (EEC) No 1096/88 and (EEC) No 2328/91 from the EAGGF Guidance Section to the EAGGF Guarantee Section and amending Regulation (EEC) No 2328/91 as regards part-financing of the system to encourage the set-aside of arable land
 Type: Regulation
 Subject Matter: agricultural structures and production;  financing and investment;  agricultural policy;  farming systems;  EU finance
 Date Published: nan

 No L 182/12 Official Journal of the European Communities 24. 7. 93 COUNCIL REGULATION (EEC) No 1992/93 of 19 July 1993 transferring the financing of certain aids provided for in Regulations (EEC) No 1096/88 and (EEC) No 2328/91 from the EAGGF Guidance Section to the EAGGF Guarantee Section and amending Regulation (EEC) No 2328/91 as regards part-financing of the system to encourage the set-aside of arable land THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), scheme referred to in Article 2 of Regulation (EEC) No 2328/91 ; whereas this scheme is financed equally by the Guarantee and Guidance Sections of EAGGF ; Whereas new forms of set-aside have been introduced by Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (8), and by Regulations (EEC) No 2078/92 and No 2080/92 ; whereas these new forms of set-aside are financed by the Guarantee Section of the EAGGF ; Whereas it transpires from the transitional provisions laid down for Article 11 of Regulation (EEC) No 2078/92, Article 1 1 of Regulation (EEC) No 2079/92 and Article 8 ( 1 ) of Regulation (EEC) No 2080/92 that expenditure may continue to arise under the old schemes provided for in Regulations (EEC) No 2328/91 and (EEC) No 1096/88 after 1 January 1993 ; Whereas the transfer from the old to the new schemes should be facilitated while preventing the simultaneous existence of two different administrative schemes ; whereas provision should therefore be made for financing of all expenditure on such measure effected by the Member States from 1 January 1993 by the Guarantee Section of the EAGGF ; Whereas all expenditure incurred by the Member States from 16 October 1992 on in respect of the various set aside measures should be placed under the same heading in the financial perspective ; whereas Regulation (EEC) No 2328/91 should be amended accordingly, Whereas, in order to replace the aid schemes provided for in Titles II, VII and VIII of Council Regulation (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricultural structures (3), new schemes financed by the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section were introduced by Council Regulation (EEC) No 2078/92 of 30 June 1992 on agri ­ cultural production methods compatible with the require ­ ments of the protection of the environment and the maintenance of the countryside (4) and by Council Regu ­ lation (EEC) No 2080/92 of 30 June 1992 instituting a Community aid scheme for forestry measures in agricul ­ ture (*) ; Whereas, in order to replace the aid schemes provided for in Council Regulation (EEC) No 1096/88 of 25 April 1988 establishing a Community scheme to encourage the cessation of farming (6), new schemes financed by the EAGGF Guarantee Section were introduced by Council Regulation (EEC) No 2079/92 of 30 June 1992 instituting a Community aid scheme for early retirement from farming f) ; HAS ADOPTED THIS REGULATION : Whereas the 1992 harvest is the last for which new appli ­ cations may be made to participate in the set-aside Article 1 Expenditure incurred by the Member States from 1 January 1993 on schemes provided for in Titles II, VII and VIII of Regulation (EEC) No 2328/91 and in Regula ­ tion (EEC) No 1096/88 shall be eligible under the Guarantee Section of the EAGGF. (') OJ No C 148, 28. 5. 1993, p. 2. (2) Opinion delivered on 16 July 1993 (not yet published in the Official Journal). (3) OJ No L 218, 6. 8 . 1991 , p. 1 . (4) OJ No L 215, 30. 7. 1992, p. 85. 0 OJ No L 215, 30. 7. 1992, p. 96. (6) OJ No L 110, 29. 4. 1988, p. 1 . 0 OJ No L 215, 30. 7 . 1992, p. 91 . 0 OJ No L 181 , 1 . 7. 1992, p. 12. 24. 7. 93 Official Journal of the European Communities No L 182/13 Article 2 Regulation (EEC) No 2328/91 is hereby amended as follows : 1 . the following sentence shall be added to the last subparagraph of Article 1 (2) : 'However, for expenditure incurred by Member States on this scheme from 16 October 1992 on, the Community contribution shall be covered in its enti ­ rety by the Guarantee Section of the EAGGF on the basis of the rates fixed pursuant to Article 31 (2).' ; 2. the following sentence shall be added to the second subparagraph of Article 31 ( 1 ) : 'However, expenditure incurred by the Member States in respect of the measures from 16 October 1992 on shall be eligible only under the Guarantee Section of the EAGGF.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993. For the Council The President A. BOURGEOIS